 

Exhibit 10.1

 

EIGHTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

 

THIS EIGHTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated
as of September 20, 2013, is made and entered into between and among
HomeAmerican Mortgage Corporation, a Colorado corporation (the “Seller”), and
U.S. Bank National Association, as administrative agent and representative of
itself as a Buyer and the other Buyers (in such capacity, the “Agent”) and as a
Buyer (in such capacity, “U.S. Bank”).

 

RECITALS:

 

A.     The Seller, U.S. Bank, and the Agent are parties to a Master Repurchase
Agreement dated as of November 12, 2008, as amended by a First Amendment to
Master Repurchase Agreement dated as of October 29, 2009, a Second Amendment to
Master Repurchase Agreement dated as of October 21, 2010, a Third Amendment to
Master Repurchase Agreement dated as of September 14, 2011, a Fourth Amendment
to Master Repurchase Agreement dated as of September 29, 2011, a Fifth Amendment
to Master Repurchase Agreement dated as of January 31, 2012, a Sixth Amendment
to Master Repurchase Agreement dated as of September 21, 2012, and a Seventh
Amendment to Master Repurchase Agreement dated as of December 21, 2012 (as so
amended, the “Repurchase Agreement”).

 

B.     The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

 

AGREEMENT:

 

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.          Definitions. Capitalized terms used and not otherwise
defined in this Amendment have the meanings specified in the Repurchase
Agreement.

 

Section 2.          Amendments. The Repurchase Agreement is hereby amended as
follows:

 

2.1.     Definitions. The definitions of “Adjusted Tangible Net Worth,” “LIBOR
Margin,” and “Termination Date” in Section 1.2 of the Repurchase Agreement are
amended and restated in their respective entireties as follows:

 

“Adjusted Tangible Net Worth” means, as of any date, the sum of (a) all assets
of the Seller and the Subsidiaries on a Consolidated basis, minus (b) the sum of
(i) all Debt and all Contingent Indebtedness of the Seller and the Subsidiaries,
and (ii) all assets of the Seller and the Subsidiaries that would be classified
as intangible assets under GAAP, including, but not limited to, goodwill
(whether representing the excess of cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises and
deferred charges, but excluding Capitalized Servicing Rights, and (iii)
receivables from Affiliates.

 

 
 

--------------------------------------------------------------------------------

 

 

“LIBOR Margin” means 2.75%.

 

“Termination Date” means the earlier of (a) September 19, 2014, or (b) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.

 

2.2.     LIBOR Floor. Section 5.1 of the Repurchase Agreement is amended by
deleting the phrase “3.25%” as it appears therein and substituting the phrase
“3.00%” in lieu thereof.

 

2.3.     Liquidity. Section 17.15 of the Repurchase Agreement is amended and
restated in its entirety as follows:

 

17.15.     Liquidity. The Seller’s Liquidity shall at all times be no less than
$12,000,000.

 

2.4.     Compliance Certificate. Exhibit C to the Repurchase Agreement is
amended and restated in its entirety as set forth on Exhibit A hereto.

 

2.5.     Approved Investors. Schedule AI to the Repurchase Agreement is amended
and restated in its entirety as set forth on Exhibit B hereto.

 

2.6.     Eligible Loans. Schedule EL to the Repurchase Agreement is amended and
restated in its entirety as set forth on Exhibit C hereto.

 

Section 3.          Conditions Precedent and Effectiveness. This Amendment shall
be effective as of the date first above written, upon the occurrence of the
following events:

 

3.1.     delivery to the Agent of this Amendment duly executed by the Seller in
a quantity sufficient that the Agent and the Seller may each have a fully
executed original;

 

3.2.     delivery to the Agent of a certificate of the corporate secretary of
the Seller certifying (a) that the resolutions adopted by the Seller’s board of
directors on November 18, 2005, authorizing execution, delivery and performance
of the credit facilities, remain in full force and effect and that no further
approval of the Seller’s board of directors is required in connection with the
execution, delivery, and performance of this Amendment, (b) as to the incumbency
of the officers executing this Amendment on behalf of the Seller, and (c) that
there has been no change to the Seller’s articles of incorporation or bylaws
since copies of the same were delivered to the Agent on or about November 12,
2008; and

 

3.3.     delivery to the Agent of such other documents as it may reasonably
request.

 

Section 4.          Miscellaneous.

 

4.1.     Ratifications. The terms and provisions of this Amendment shall modify
and supersede all inconsistent terms and provisions of the Repurchase Agreement
and the other Repurchase Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Repurchase
Agreement and each other Repurchase Document are ratified and confirmed and
shall continue in full force and effect.

 

 
2

--------------------------------------------------------------------------------

 

 

4.2.     Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties in Article 15 of the
Repurchase Agreement and in the other Repurchase Documents are true and correct
in all material respects with the same force and effect on and as of the date
hereof as though made as of the date hereof, and (b) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

4.3.     Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

 

4.4.     Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

 

4.5.     Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

4.6.     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

 

4.7.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

4.8.     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

4.9.     ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
3

--------------------------------------------------------------------------------

 

 

In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.

 

 

 

SELLER AND SERVICER:

 

  HOMEAMERICAN MORTGAGE CORPORATION, as Seller and Servicer                     
By: /s/ John J. Heaney     Name: John J. Heaney     Title: Senior Vice President
and Treasurer  

 

 

 

AGENT AND BUYER:

 

  U.S. BANK NATIONAL ASSOCIATION,
as Agent and Buyer                      By: /s/ Edwin D. Jenkins     Name: Edwin
D. Jenkins     Title: Senior Vice President  



 

 

 

 

 

[Signature Page to Eighth Amendment to Master Repurchase Agreement]

 



 


--------------------------------------------------------------------------------

 

 

EXHIBIT A TO EIGHTH AMENDMENT TO
MASTER REPURCHASE AGREEMENT

 

EXHIBIT C
TO Master Repurchase Agreement

FORM OF FINANCIAL OFFICER’S CERTIFICATE

OFFICER’S CERTIFICATE

 

AGENT:     U.S. Bank National Association

 

SELLER:     HomeAmerican Mortgage Corporation

 

SUBJECT PERIOD:                   ended                 , 20___

 

DATE:                                 , 20___

 

This certificate is delivered to the Agent and the Buyers under the Master
Repurchase Agreement dated as of November 12, 2008 (as supplemented, amended or
restated from time to time, the “Current Repurchase Agreement”), among the
Seller, the Agent and the Buyers from time to time party thereto. Unless they
are otherwise defined in this request, terms defined in the Current Repurchase
Agreement have the same meanings here as there.

 

The undersigned officer of the Seller certifies to the Agent that on the date of
this certificate that:

 

1.     The undersigned is an incumbent officer of the Seller, holding the title
stated below the undersigned’s signature below.

 

2.     The Seller’s Financial Statements that are attached to this certificate
were prepared in accordance with GAAP (except that interim i.e., other than
annual Financial Statements exclude notes to Financial Statements and statements
of changes to stockholders’ equity and are subject to year-end adjustments) and
(subject to the aforesaid proviso as to interim Financial Statements) present
fairly the Seller’s financial condition and results of operations as of
_________________ for that month (the “Subject Period”) and for the year to that
date.

 

3.     The undersigned officer of the Seller supervised a review of the Seller’s
activities during the Subject Period in respect of the following matters and has
determined the following:

 

(a)     except to the extent that a representation or warranty speaks to a
specific date, the representations and warranties of the Seller in the Current
Repurchase Agreement and the other Repurchase Documents are true and correct in
all material respects, other than the changes, if any, described on the attached
Annex A;

 

(b)     no event has occurred which could reasonably be expected to have a
materially adverse effect on any of the Central Elements of the Seller;

 

 
A-1

--------------------------------------------------------------------------------

 

 

(c)     the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;

 

(d)     no Event of Default has occurred that has not been declared by the Agent
in writing to have been cured or waived, and no Default has occurred that has
not been cured before it became an Event of Default, other than those Events of
Default and/or Defaults, if any, described on the attached Annex A; and

 

(e)     the HUD Compare Ratio and compliance by the Seller with the financial
covenants in Sections 17.12, 17.13, 17.14 and 17.15 of the Current Repurchase
Agreement are accurately calculated on the attached Annex A.

 

 

 

  HOMEAMERICAN MORTGAGE CORPORATION                      By:       Name:      
Title:    



  

 
A-2

--------------------------------------------------------------------------------

 

 

ANNEX A TO OFFICER’S CERTIFICATE

 

1.     Describe deviations from compliance with obligations, if any —
clause 3(b) of attached Officer’s Certificate — if none, so state:

 

 

 

 

2.     Describe Defaults or Events of Default, if any — clause 3(c) of attached
Officer’s Certificate — if none, so state:

 

 

 

 

3.     Provide the following calculations:

 

(a)     Section 17.12. The Seller’s Adjusted Tangible Net Worth as of __________
is $____________________ (the minimum under Section 17.12 is $18,000,000.)

 

Adjusted Tangible Net Worth

 

Consolidated Assets:

$ __________________

Minus Debt:

$ __________________

Minus Contingent Indebtedness:

$ __________________

Minus Intangible Assets (excluding Capitalized Servicing Rights):

$ __________________

Minus Receivables from Affiliates:

$ __________________

        ADJUSTED TANGIBLE NET WORTH:

$ __________________

 

 

(b)     Section 17.13. The ratio of Seller’s Total Liabilities to Adjusted
Tangible Net Worth of the Seller on a consolidated basis with its Subsidiaries,
measured monthly is ___ to 1.0 (the maximum ratio under Section 17.13 is
8.00:1.00.)

 

 
A-3

--------------------------------------------------------------------------------

 

 

Leverage Ratio

 

Total Liabilities (excluding Qualified Subordinated Debt):

$ ____________

Adjusted Tangible Net Worth:

$ ____________

        LEVERAGE RATIO:

_____ To 1

 

(c)     Section 17.14. The Seller’s GAAP net income for the twelve (12)
consecutive months ended ________, 20___ is $______(the minimum under Section
17.14 is $1.00.)

 

(d)     Section 17.15. The Seller’s liquidity (unrestricted cash, Cash
Equivalents and unused portion of the Purchase Value of the Purchased Loans), as
of __________________, 20___ was $_____________ (the minimum under Section 17.15
is $12,000,000).

 

Liquidity

 

Unencumbered cash and cash equivalents:

$ _______________

Plus Unused availability against Purchased Loans (Purchase Value – Purchase
Price):

$ _______________

        LIQUIDITY:

$ _______________

 

 

(e)     HUD Compare Ratio. The Seller’s HUD Compare Ratio, as of the month ended
_____________, 20__, is ________ to 1.00.

 

 
A-4

--------------------------------------------------------------------------------

 

 

4. Describe and give details regarding (i) notices received by Seller requesting
or demanding that Seller repurchase (or pay indemnity or other compensation in
respect of) Mortgage Loans previously sold or otherwise disposed of by the
Seller to any Approved Investor or other Person pursuant to any express or
implied repurchase or indemnity obligation as provided pursuant to Section 16.5,
and (ii) actual repurchase and indemnity payments made by Seller to any Person.

 

 

9/30/2012

12/31/2012

3/31/2013

6/30/2013

9/30/2013

 

         

Loan Repurchase Requests

 

 

 

 

 

Reserve amount

 

 

 

 

 

Loan Repurchase Requests (net)

 

 

 

 

 

           

Reserve policy

         

 

 

 

 

 

 

           

Loan Repurchases

         

Reserve amount

 

 

 

 

 

Loan Repurchases (net)

 

 

 

 

 

           

Reserve policy

         

 

 

 

 

 

 

Loans Held for Investment

         

Reserve amount

 

 

 

 

 

Loans Held for Investment (net)

 

 

 

 

 

           

LHFI reserve policy

         

 

 

 

 

 

 

REO

         

Reserve amount

 

 

 

 

 

REO (net)

 

 

 

 

 

           

REO reserve policy

         

 

 

 

 

 

 

 

 
A-5

--------------------------------------------------------------------------------

 

 

EXHIBIT B TO EIGHTH AMENDMENT TO
MASTER REPURCHASE AGREEMENT

 

SCHEDULE AI
TO Master Repurchase Agreement

APPROVED INVESTORS

 

Investor

S&P CP Rating

Moody’s CP Rating

Related Parent Company

Product Eligibility

Colorado Housing and Finance Authority

N/A

N/A

 

Conforming

Federal Home Loan Mortgage Corp. (Freddie Mac)

N/A

N/A

 

Conforming

Federal National Mortgage Assoc. (FNMA)

N/A

N/A

 

Conforming

Government National Mortgage Assoc. (GNMA)

N/A

N/A

 

Conforming

JPMorgan Chase Bank

A-1+

P-1

JPMorgan Chase & Co.

Conforming/non-conforming

Penny Mac Corporation

N/A

N/A

 

Conforming

U.S. Bank Home Mortgage

A-1+

P-1

U.S. Bank National Association

Conforming/non-conforming

Wells Fargo Bank, N.A.

A-1+

P-1

Wells Fargo & Co.

Conforming/non-conforming

 

 
B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C TO EIGHTH AMENDMENT TO
MASTER REPURCHASE AGREEMENT

 

SCHEDULE EL
TO Master Repurchase Agreement

ELIGIBLE LOANS

 

“Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans with original terms to stated maturities of thirty (30) years or
less and that satisfy all applicable requirements of this Agreement for
Conforming Mortgage Loans, and shall also mean Single-family Loans that are
Jumbo Mortgage Loans that otherwise meet all criteria for Eligible Loans set
forth on this Schedule EL and are not subject to a Disqualifier. Each Mortgage
Loan must be secured by a first priority Lien on its related Mortgaged Premises.
It may bear interest at a fixed interest rate, at a fluctuating interest rate or
at a fixed or fluctuating interest rate for part of its term followed,
respectively, by a fluctuating or fixed interest rate for the remainder of its
term. No Mortgage Loan shall be an Eligible Loan at any time:

 

(1)       If the Mortgaged Premises securing it is a mobile home, manufactured
housing, or cooperative housing unit.

 

(2)       That contains or is otherwise subject to any contractual restriction
or prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.

 

(3)       If any of its owners-mortgagors is a corporation, partnership or any
other entity that is not a natural person or a trust for natural persons unless
its full payment when due is guaranteed by a natural person.

 

(4)       If any of its owner-mortgagors is an Affiliate of a Seller or any of
the Seller’s or any such Affiliate’s directors, or appointed officers, unless
all of the following are true: (a) such Mortgage Loan is a Single-family Loan
secured by a first priority Lien on the related Mortgaged Premises, (b) the
owner-mortgagor occupies the Mortgaged Premises as a primary or secondary
residence, and (c) such Mortgage Loan will not cause the Aggregate Outstanding
Purchase Price of all Purchased Loans to such Affiliates, directors and officers
to exceed $1,000,000 and (d) no more than 30 days have elapsed since the
Purchase Date of such Mortgage Loan.

 

(5)       Whose related Mortgaged Premises are not covered by a Hazard Insurance
Policy.

 

(6)       That is a construction, rehabilitation or commercial loan. The Agent,
Buyers and Custodian may rely on a Seller’s representation and warranty that no
Purchased Loan is such a loan.

 

 
C-1

--------------------------------------------------------------------------------

 

 

(7)       In the case of a Jumbo Mortgage Loan, (i) has a cumulative loan to
value ratio greater than 90%, (ii) has a FICO score less than 700, (iii) is not
fully documented as to income or asset values, (iv) is not eligible for purchase
by two Approved Investors (or, in the case of Mortgage Loans sold to U.S. Bank
Home Mortgage, one Approved Investor) with short-term unsecured obligations
rated not lower than A-1/P-1, (v) is not sold to an Approved Investor with
short-term unsecured obligations rated not lower than A-1/P-1, or (vi) has not
been prior approved by an Approved Investor for purchase except in cases where
the Seller has delegated underwriting guaranties for Mortgage Loans with an
original principal balance up to One Million dollars ($1,000,000).

 

(8)       [Reserved.]

 

(9)       That was originated more than thirty (30) days before its Purchase
Date.

 

(10)     That is In Default or ever was In Default.

 

(11)     That contains any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent, the Buyers and
the Custodian may rely on a Seller’s representation and warranty that any
Mortgage Loan duly sold to the Buyers amortizes over time.

 

(12)     In connection with the origination of which a policy of single-premium
life insurance on the life of a mortgagor, borrower or guarantor was purchased.

 

(13)     That (i) is subject to the special Truth-in-Lending disclosure
requirements imposed by Section 32 of Regulation Z of the Federal Reserve Board
(12 C.F.R. § 226.32) or any similar state or local Law relating to high interest
rate credit or lending transactions or (ii) contains any term or condition, or
involves any loan origination practice, that (1) has been defined as “high
cost”, “high risk”, “predatory”, “covered”, “threshold” or a similar term under
any such applicable federal, state or local law, (2) has been expressly
categorized as an “unfair” or “deceptive” term, condition or practice in any
such applicable federal, state or local law (or the regulations promulgated
thereunder) or (3) by the terms of such Law exposes assignees of Mortgage Loans
to possible civil or criminal liability or damages or exposes any Buyer or the
Agent to regulatory action or enforcement proceedings, penalties or other
sanctions. The Agent, Buyers and Custodian may rely on a Seller’s representation
and warranty that no Purchased Loan is such a loan.

 

(14)     That a Seller or any Affiliate has previously warehoused with any other
Person, whether under a lending arrangement or an arrangement involving a sale
in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without such Seller’s
having any conditional repurchase or other recourse obligation, and that was
rejected or became ineligible or disqualified to be lent against or purchased
and held by such other Person. The Agent, Buyers and Custodian may rely on a
Seller’s representation and warranty that no Purchased Loan is such a loan.

 

 
C-2

--------------------------------------------------------------------------------

 

 

(15)     That a Seller or any Affiliate sold and transferred, or attempted to
sell and transfer, to any other Person; provided, that a Purchased Loan shall
not cease to be an Eligible Loan as a result of the return of such Purchased
Loan by an Investor to which it was shipped by the Custodian.

 

(16)     In the case of a First Mortgage Loan, that has a loan to value ratio
greater than eighty percent (80%) unless such Mortgage Loan is guaranteed by VA
or is insured by FHA or private mortgage insurance provided by a provider
acceptable to the Agent.

 

(17)     Except qualifying, FHA Loans and VA Loans, that has a Cumulative
Loan-to-Value Ratio greater than one hundred percent (100%).

 

(18)     Unless all of a Seller’s right, title and interest in and to the
Purchased Loan is subject to a first priority perfected security interest in
favor of the Agent for the benefit of the Buyers subject to no other liens,
security interests, charges or encumbrances other than such Seller’s right to
repurchase the Purchased Loan hereunder.

 

(19)     Unless all the representations and warranties set forth in this
Agreement, including, without limitation, Section 15.3 and Section 15.4 are true
and correct with respect to such Purchased Loan at all times on and after the
related Purchase Date.

 

(20)     That is not covered by an Investor Commitment or Hedge Agreement.

 

 

C-3